Citation Nr: 1645575	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1976 to March 1979 and subsequent service with the Alabama Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2016.  This matter was originally on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his peripheral neuropathy of upper and lower extremities is at least as likely as not related to his active duty service.


CONCLUSION OF LAW

Peripheral neuropathy of bilateral upper and lower extremities was at least as likely as not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).      

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities.  In support of his claim, the Veteran submitted a statement in May 2012 that in his Combat Communications Group, there were approximately 130 Power Generators -- 40 jet turbine and the rest diesel and gas powered.  The Veteran stated that they ran their vehicles on jet fuel more than diesel fuel, they heated their tents during winter deployments with jet fuel in tent heaters, they were constantly fueling equipment with jet fuel, as well as cleaning with jet fuel and other cleaning solvents.  The Veteran specified that they filled 600 gallon AlB fuel trailers and 1200 gallon M49 fuel tankers with jet fuel, they filled rubber fuel bladders with the fill tube also serving as the vent causing blow-back.  The Veteran reported that he also handled lead batteries & NiCad batteries on a daily basis, that he cleaned and degreased equipment regularly with various types of solvents and degreaser vats, and that he used sand blasters and painted equipment almost daily.

The Veteran's personnel records during his active service indicate that a Gp Power Production Specialist "[i]nspects, operates, maintains, troubleshoots, repairs, modified electrical generating plants and equipment, and other powered equipment assigned to the 5th Combat Communications Group.  Deploys as Power Production Repairman and trains lesser skilled personnel and performs additional duties as directed by supervisor."  

Thus, the Board finds that the Veteran's credible statements with respect to exposure to fuel, including jet fuel, is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a).

The Veteran's service treatment records indicate that in March 1976 the Veteran reported numbness in the right leg, actually mainly the toes, since the day prior which was found to be secondary to his boots.  There are, however, no other such complaints during military service or during National Guard service.  On physical examination in January 1979 and October 1982, the Veteran's upper and lower extremities as well as his neurologic system were evaluated as normal.  On Reports of Medical History completed by the Veteran in conjunction with his physical in January 1979 and October 1982, he denied ever having neuritis, foot trouble, and paralysis.  

The Veteran has submitted Internet articles regarding problems reported by workers chronically exposed to jet fuel.  One such article from National Institutes of Health (NIH) regarding jet fuel indicates that about 85 percent of the aviation fuel used by the military is JP-4 and that JP-4 contains about 22 percent n-hexane and less than 0.5 percent benzene.  The article noted that both JP-4 and JP-7 contain n-hexane, and peripheral neuropathy has been reported in chronically exposed workers.  Another NIH study, Long-term exposure to jet fuel:  an investigation on occupationally exposed workers with special reference to the nervous system, found a possible link between long-term exposure to jet fuel on the nervous system.      

Private treatment records in August and October 2010 indicate that the Veteran's complaints of neuropathy were diagnosed as "peripheral neuropathy - etiology undetermined.  Possibly related [to] diabetes."  The Veteran underwent VA examination in June 2011 at which time he reported that he began to note a problem of numbness in his lower legs in 2005 and that he has the sensation of numbness in his skin and a tingling with instantaneous lightening-like pain episodes lasting for about 30 minutes each day.  The Veteran reported that most of the sensations are in the great toes of each foot.  After physical examination of the Veteran, he was diagnosed as having diffuse axonal polyneuropathy both lower extremities, right greater than left.  The examiner was, however, unable to render an opinion as the claims file was returned prior to the results of the EMG.NCV becoming available.  

Private treatment record dated in March 2011 indicates that the Veteran stated that he experienced a sudden onset of numbness and tingling in the base of his feet in 2007 and that over the years, the sensory deficit rose to the mid shin level bilaterally.  Chief complaints were foot numbness and tingling.  After neurological examination, the Veteran was diagnosed as having idiopathic axonal sensorimotor polyneuropathy.  After EMG and NCV, the conclusion was "These electrophysiological findings are indicative of chronic diffuse axonal sensorimotor polyneuropathy."

A peripheral nerves conditions disability benefits questionnaire (DBQ) was completed by Dr. Oh, Professor of Neurology, in June 2012 upon which his handwritten note states, "This patient has sensory neuropathy below mid-shin bilaterally." 

In support of his claim, the Veteran has submitted medical opinions from two private physicians.

In a March 2014 letter, Dr. Ulrich, Board certified family practice physician, stated that the Veteran had been his patient for over 25 years and that he had developed peripheral neuropathy in both lower legs and feet.  Dr. Ulrich noted that the Veteran had explained to him his continuous exposure to jet fuels and solvents while in the military service.  After reviewing evidence and medical studies on the effects of prolonged jet fuel and chemical solvent exposure, he concluded that it was more likely than not that the Veteran's prolonged exposure to the toxins made it at least possible that this caused the onset of his peripheral neuropathy. 

In a July 2014 letter, a VA physician, stated that the Veteran had peripheral neuropathy in both lower legs and both feet.  The physician noted that she had studied test results and other outside source test results and that she was in agreement with peripheral neuropathy diagnosis.  The physician noted that the Veteran was an electrical power production specialist and worked on mobile generators powered by jet fuel, diesel fuel, and gasoline engines and filled and drove a JP-4 fuel tanker almost daily.  The physician noted that the Veteran's exposure to jet fuel on his body and jet fuel vapors on a continuous basis allowed that exposure, even after a number of years, could possibly and likely probably was a contributor to his peripheral neuropathy.  The physician noted that medical studies have shown that jet fuel and jet fuel vapor exposure is a contributor to peripheral neuropathy disease.

The Veteran underwent VA examination in April 2016 with a primary care physician.  The examiner noted that the Veteran reported burning and numbness from the knees down to his feet with electrical bolts shooting especially at night.  The Veteran denied any numbness or tingling in his upper extremities and stated that he was not aware of peripheral neuropathy of the upper extremities.  The Veteran reported that he developed tingling and numbness in his feet since 2007, and that he was diagnosed with idiopathic polyneuropathy.  After physical examination, the Veteran was diagnosed as having idiopathic polyneuropathy.  The examiner noted that although the Veteran denied any symptoms in his hands; EMG/NCS which included the left upper extremity was abnormal.  The examiner noted that since the condition was symmetrical, it was assumed to be in bilateral upper extremities even though the upper extremities were not symptomatic.

The VA examiner opined that the peripheral neuropathy of the upper and lower extremities was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran was seen in March 1976, after only one month of service, and was seen for cough, yellow phlegm, and numbness in the right leg.  The examiner noted that at that time physical examination of the leg was normal, and was felt secondary to his boots and no chronic nerve condition.  The examiner noted that the Veteran's separation physical in January 1979 was negative for chronic numbness or symptoms of peripheral neuropathy, that National Guard records in July 1980 were negative for complaints or diagnosis of neuropathy, and that in October 1982, the Veteran stated that he was in good health with no medications.  The examiner noted that she had reviewed the two letters, from VA physician and private physician, Dr. Ulrich and that a clear rationale was not expressed.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's upper and lower peripheral neuropathy is related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that peripheral neuropathy is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


